Case 9:17-cv-01036-MAD-ATB Document 58-15 Filed 08/31/20 Page 1 of 1

OFFICE OF THE

DISTRICT ATTORNEY
Cayuca County

   

95 Genesee Smeer, First Floor Cxrisvorien | Vatoina
HIEF ASSISTANT
Ausuen, New Your 13027 Diane M., Aosit
(31 9) 253-1591 = Fax (31 5} 253-1 92) HeatHer MM. De Srerano
E-Mait! cayugada@cayugacounty.us Natuan J. GaRLANd
Betan T. keeps
December 23, 2016 ANTHONY M. Benigno

Assistant District ATORNeys

i

Hon. Tomas G, Leone
Cayige County Courthouse
154/Genesee Street
Auturn, New York13021

RE: People v. Thomas Ozzborn (Indictment 2015-191)
| Promoting Prison Contraband in the First Degree

Dear J ue Leone,

The above-listed defendant pled guilty to one count of Promoting Prison Contraband in the First Degree
on June 8, 2016 and was sentenced on August 11, 2016, to 2-4 years in state prison. Pursuant to our legal and
ethidal signs of disclosure, we have recently learned of an infirmity regarding the credibility of our main
witress in the case, Corrections Officer Matthew Cornell. Specifically, we have credible evidence that Officer
Cornell placed a contraband weapon on another inmare at Auburn Correctional Facility.in April-2015.-- -- --+~
While we have oo direct evidence that this particular defendant was subjected to the same conduct,
given the severity of the conduct itself and the fact that the prosecution was sustained almost entirely on Officer
Cornell's testimony regarding the search of the defendant and the recavery of the contraband item, we no longer
have confidence in the correctness of the conviction,

 

| .As such, we would not oppose any motion submitted by the defendant pursuant to Criminal Procedure
Lawjsection 440 to vacate ihe previously entered plea and sentence. Thereafter, we would join in any mation to
dismiss t indictment in the Interest of Justice,

 

' Thank you for your attention to this. A copy of this letter is being forwarded to assigned counsel of

record antl the defendant at Itis last-listed address with the Department of Corrections.

Vérptruly yours,

District Attorney of Cayuga County

a
u

 
  

coe

wd

bme Canzano, Esq.
nomas Ozzborn (DIN 16B2311), Great Meadow Correctional Facility
739 State Route 22, P.O. Box 51, Comstock NY 12871-0051

=

 

We Do Nor Accerr Ssevice By Facsime
